Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The reply filed on 01/20/21 is not fully responsive to the prior Office Action because of the following omission(s) or matter(s): in the applicants’ response to the Restriction Requirement, applicants fail to elect a single disclosed species or invention, required under 35 U.S.C. 121 and 372, for prosecution on the merits to which the claims shall be restricted as filed on 11/25/20.  The applicants’ remarks have been considered but they are not persuasive, since the whole application is processed in light of the specification and the whole specification is not read into the claims as asserted by the applicants. Therefore, the restriction filed on 11/25/20 stands as carefully provided in the last Office Action until an election is complete.

See 37 CFR 1.111.  Since the above-mentioned reply appears to be bona fide, applicants are given ONE (1) MONTH or THIRTY (30) DAYS from the mailing date of this notice, whichever is longer, within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
April 8, 2021